Exhibit 10

[Execution Copy]

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (this “Agreement”), dated as of June 1, 2008 (the
“Retirement Date”), by and between Wachovia Corporation, a North Carolina
corporation (the “Company”), and G. Kennedy Thompson (the “Executive”).

WHEREAS, the Company and the Executive have agreed that as of the Retirement
Date the Executive shall retire and resign as Chief Executive Officer of the
Company and from all other positions with the Company and its affiliates
(including as a member of the Company’s Board of Directors (the “Board”); and

WHEREAS, the parties intend that this Agreement shall set forth the terms
regarding the Executive’s retirement;

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties agree as follows:

1. Retirement.

1.1 Effective as of the Retirement Date, the Executive’s service as a director,
officer, employee or otherwise to the Company and all its subsidiaries and
affiliates (collectively and together with their respective predecessors, the
“Company Group”) shall terminate (except that the Executive shall remain as an
employee on the Company’s payroll for three business days following the
Retirement Date, available to work at the request of the Company but not
required to be at the Company’s offices and having no authority to act on behalf
of the Company or Company Group). Following the Retirement Date, the Executive
shall execute and deliver to the Company (or any subsidiary or affiliate thereof
as the Company may direct) any documentation or written evidence of such
resignation and termination as may be reasonably requested by the Company.

1.2 The Company hereby confirms and agrees that (i) for purposes of all Equity
Plans (as defined below), all Benefit Plans (as defined below), any other
agreements entered into by the Executive in favor of the Company or any member
of the Company Group, and any other document, arrangement, policy or rule of the
Company or of a member of the Company Group, the Executive has, prior to the
Retirement Date, satisfied all age, years of service and other requirements for
retirement from the Company, (ii) for all such purposes, the Executive’s
termination of employment hereunder shall constitute a termination of employment
with the Company by reason of “Retirement,” “Early Retirement” or other
applicable terminology used in a particular plan, agreement or arrangement to
describe a termination qualifying as a retirement under such plan, agreement or
arrangement, and (iii) the Board has taken all necessary and appropriate action
under all of the foregoing Plans, agreements and arrangements to provide that
the Executive has been approved to so qualify and will be deemed to have so
retired. The Company hereby waives any notice requirement and/or notice period
in respect of the Executive’s termination of employment by retirement on the
Retirement Date.

2. Effect of Retirement.

2.1 Retirement Benefit. The Company will pay to the Executive $1,453,333,
representing 16 months of base salary on the same basis (and at the same time
and in the same form) as provided to eligible employees of the Company pursuant
to the terms of the Wachovia Corporation Severance Pay Plan (the “Severance
Plan”).



--------------------------------------------------------------------------------

2.2 Treatment of Equity-Based Compensation. In accordance with the terms and
conditions of the equity-based compensation plans of the Company and the grant
and other agreements and documents used in connection therewith in which the
Executive participates or has participated, including, without limitation, the
2003 Stock Incentive Plan and the 1998 Stock Incentive Plan (together with the
individual grant and other agreements and documents, the “Equity Plans”), the
Company hereby confirms and agrees that the Executive, as of the Retirement
Date, satisfied all age, years of service and other requirements to qualify for
“Retirement” or “Early Retirement” as defined in the applicable Equity Plan, and
the Executive shall be entitled to all the rights and benefits arising from such
qualification, including immediate vesting. Attached as Exhibit 2.2 is an agreed
upon list of all of the Executive’s outstanding (a) options to acquire shares of
common stock of the Company (with the number of shares subject to such option,
the exercise price per share thereunder, the grant date thereof and the
expiration date thereof, assuming the Executive’s retirement hereunder) and
(b) restricted shares of common stock of the Company (with the number of such
shares).

2.3 Other Benefits. Except as otherwise provided in this Agreement, this
Agreement shall not change the terms of the benefit plans (including all
tax-qualified or non-qualified deferred compensation plans and insurance bonus
agreements between the Executive and the Company) in which the Executive is a
participant as of the Retirement Date (the “Benefit Plans”) or the payments or
benefits earned by or due to the Executive and/or the Executive’s eligible
dependents thereunder for services rendered to the Company through the
Retirement Date. Without limiting the generality of the foregoing, the
Executive, the Executive’s spouse and/or the Executive’s other eligible
dependents shall receive post-termination and post-retirement medical benefits
under Wachovia’s Retiree Health and Welfare Program on the terms and conditions
therein (provided that (i) the Executive shall be charged an amount equal to the
cost being charged to executives still employed by the Company, the intent being
to provide the Executive with medical benefits at the same cost, after taxes, as
charged to executives still employed by the Company, (ii) this coverage will
cease, with respect to the Executive and the Executive’s spouse, on such
person’s death, and with respect to Executive’s other dependents, age 26 and
(iii) if any person covered by such program becomes eligible for other primary
medical coverage, then the foregoing benefits shall be secondary to such primary
medical coverage). The benefits earned by or due to the Executive, the
Executive’s spouse and/or the Executive’s other eligible dependents in
accordance with the terms of the Benefit Plans shall be paid or provided by the
Company or the respective Benefit Plan (as the case may be) when due (whether
such due date is on, before or after the Retirement Date) in accordance with
their respective terms (including any terms involving forfeiture or similar
provisions (except as modified hereby)). Furthermore, following the Retirement
Date and except as otherwise permitted by the terms of the applicable plan,
program, policy or arrangement and this Agreement, the Executive shall not be
eligible to participate as an active employee in any perquisite or employee
welfare benefit plan, program, policy or arrangement of the Company or any
member of the Company Group.

2.4 Reimbursement for Business Expenses; Legal Fees. The Company shall promptly
reimburse the Executive for any reasonable business expenses incurred by the
Executive through the Retirement Date to the extent not previously reimbursed or
rejected, upon submission of appropriate documentation and in accordance with
the Company’s policies in effect from time to time. The Company shall also
promptly reimburse the Executive for up to $50,000 of reasonable legal fees and
related expenses incurred by the Executive in connection with the preparation
and negotiation of this Agreement. Notwithstanding any other provision in this
Agreement to the contrary, all expenses eligible for reimbursement under any
provision of this Agreement shall be paid to the Executive promptly in
accordance with the Company’s customary practices (if any) applicable to the
reimbursement of expenses of such type, but in any event by no later than
December 31 of the calendar year after the calendar year in which such expenses
are incurred. The expenses incurred by the Executive in any calendar year that
are eligible for reimbursement under this Agreement shall not affect the
expenses incurred by the Executive

 

2



--------------------------------------------------------------------------------

in any other calendar year that are eligible for reimbursement hereunder. The
Executive’s right to receive any reimbursement hereunder shall not be subject to
liquidation or exchange for any other benefit.

2.5 Office and Executive Assistant. The Company shall make available to the
Executive reasonable office space in Charlotte, North Carolina for the
Executive’s personal use (other than at the Company’s corporate headquarters)
and the full-time services of an executive assistant (who shall be the
Executive’s existing executive assistant (subject to her consent) and who shall
remain an employee of the Company while providing these services). The Company’s
obligation to make such office space and assistant available shall expire on the
earlier of (i) the third anniversary of the Retirement Date and (ii) the first
day after the Retirement Date on which the Executive becomes employed, retained
or engaged by or in, or otherwise commences providing services to or for, any
business or other organization, excluding any activities that relate solely to
(x) the Executive’s management of the Executive’s personal finances, (y) the
Executive’s services for charitable organizations and (z) the Executive’s
service as a director of any publicly-traded company that is not in competition
with the Company or the Company Group (as determined by the Board in its
discretion). The amount of services provided to the Executive under this
Section 2.5 shall not affect the amounts made available in any other calendar
year. The Executive’s rights under this Section 2.5 shall not be subject to
liquidation or exchange for any other benefit.

2.6 Release; Exclusive Payments and Benefits. For and in consideration of the
agreements, payment of the amounts and the provision of the benefits, in each
case, as described in this Section 2, the Executive hereby agrees to execute a
release of all claims against the Company and certain other parties in the form
attached as Exhibit 2.6 hereto (the “Release”). Except as otherwise expressly
provided in (and subject to the terms of) this Agreement and the Equity Plans
and Benefit Plans, the Executive agrees that the Executive shall not be entitled
to receive any other payment, compensation or benefits from the Company or any
other member of the Company Group in connection with the Executive’s employment
or service, the termination of such employment or service or otherwise.
Notwithstanding anything herein or in any Equity Plan or Benefit Plan to the
contrary, the Executive shall not be entitled to receive any bonus or incentive
based compensation with respect to the 2008 calendar, fiscal or performance year
(except those equity-based awards granted prior to the date hereof). Except as
otherwise provided in this Agreement, following the Retirement Date, the
Executive further agrees that the Executive is not entitled to any severance,
change-in control-related or similar payments or benefits under any agreement,
guidelines, plan, program, policy or arrangement, whether formal or informal,
written or unwritten, of the Company or any member of the Company Group
(including the Severance Plan) and hereby acknowledges and agrees that the
Executive’s receipt and satisfaction of all agreements, payments and benefits
provided in this Section 2 will constitute full and final payment, accord and
satisfaction of any and all potential claims described in the Release (subject
to the terms and limitations in the General Release). The Company shall have no
obligation whatsoever to Executive under this Agreement until the passage of the
Revocation Period (as defined in Exhibit 2.6) without Executive having revoked
the Executive’s execution hereof in accordance with the terms of the General
Release.

3. Covenants.

3.1 The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret, non-public or confidential information, knowledge or data
relating to the Company Group and its related businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any member of the Company Group. After the Retirement Date, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process (including in connection with any arbitration
or legal proceeding with regard to the enforcement of this Agreement),
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In addition to the foregoing, the
Executive will refrain

 

3



--------------------------------------------------------------------------------

from taking any action or making any statements, written or oral, which are
intended to or which disparage the business, goodwill or reputation of the
Company or any member of the Company Group, or their respective directors,
officers, executives or other employees, or which could adversely affect the
morale of employees of the Company or any member of the Company Group (except to
the extent required by applicable law, including under applicable securities
laws). The Company shall use its reasonable best efforts to ensure that no
member of the Board (so long as such member serves thereon) and none of the
Company’s senior executive officers (so long as such officer serves as such)
take any action or make any statements, written or oral, which are intended to
or which disparage the business, goodwill or reputation of the Executive (except
to the extent required by applicable law, including under applicable securities
laws).

3.2 For three years after the Retirement Date, the Executive shall not, directly
or indirectly, on behalf of the Executive or any other person, (A) solicit for
employment, (B) encourage to leave the employ of the Company Group, or
(C) interfere with the relationship of the Company or any member of the Company
Group with any person employed by the Company Group.

3.3 For two years after the Retirement Date), the Executive will not become a
director, officer, employee or consultant engaging in activities similar to
those performed by a senior officer for any business which is in competition
with any line of business of the Company Group and in which the Executive
participated in a direct capacity while the Executive was employed by the
Company Group at any time within the one year period preceding the Retirement
Date and which has offices in any location in which the Executive had
supervisory responsibility in the geographic footprint of Wachovia Bank,
National Association (or successors thereto, including but not limited to,
Alabama, California, Connecticut, Delaware, Florida, Georgia, Maryland,
Mississippi, New Jersey, New York, North Carolina, Pennsylvania, South Carolina,
Tennessee, Texas, Virginia, Arizona, Colorado, Illinois, Nevada, Kansas and
Washington, D.C. The Executive expressly acknowledges the reasonableness of such
restrictions and such geographic area. Further, during such period, the
Executive will not acquire an equity or equity-like interest in such an
organization for the Executive’s own account, except that the Executive may
acquire equity interests of not more than 5% of any such organization from time
to time as an investment. Notwithstanding anything to the contrary in this
Section 3.3, the Executive shall not be prohibited from providing services to
any investment firm (such as a hedge fund manager or private equity firm)
engaged in activities that are in competition with certain lines of business of
the Company Group so long as (i) the Executive is not engaged in activities
similar to those performed by a senior officer for any financial services
institution (excluding, for the avoidance of doubt, a hedge fund manager or
private equity firm), depositary institution, state or federally chartered bank
or similar entity that is in competition with any similar lines of business of
the Company Group and (ii) the Executive will not become employed or perform
services, directly or indirectly, whether as an a director, officer, employee or
consultant by or on behalf of any person in connection with any transaction
related to the capital stock, debt securities or other instruments of any member
of the Company Group (including any acquisition of control by, or merger with,
any person) or any material assets of the Company Group (nor in connection with
any “solicitation” of “proxies” (as such terms are used in Rule 14A of the
General Rules and Regulations of the Exchange Act, as in effect on the date
hereof), but without regard to the exclusion set forth in Section 14a
1(l)(2)(iv) from the definition of “solicitation”) or other attempt to influence
the management, business or affairs of any member of the Company Group). Upon
the Executive’s request to the Company’s Chief Executive Officer, the Company
will provide an advance opinion as to whether a proposed activity would violate
the provisions of this Section 3.3.

3.4 In the event of a breach or threatened breach of this Section 3, the
Executive agrees that the Company shall be entitled to seek injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach and the Company may, in its sole discretion, terminate the exercise
period of any unexercised stock options granted under the Equity Plans to the
Executive. The Executive

 

4



--------------------------------------------------------------------------------

acknowledges that monetary damages would be inadequate and insufficient remedy
for a breach or threatened breach of Section 3.

3.5 The Executive hereby agrees that prior to accepting employment with any
other person or entity during the three years following the Retirement Date, the
Executive will provide such prospective employer with written notice of the
existence of this Agreement and the provisions of Section 3, with a copy of such
notice delivered simultaneously to the Company.

3.6 The Executive shall provide the Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) or other legal matter which relates to events occurring during
Executive’s employment with the Company Group.

4. Indemnification/D&O Liability Insurance. The Executive shall continue to be
indemnified for acts and omissions occurring on or prior to the Retirement Date
to the fullest extent permitted under applicable law and pursuant to the
corporate governance documents of the Company and of any other member of the
Company Group in accordance with their terms as in effect from time to time. The
Company agrees that for purposes of this Section 4 it (or any member of the
Company Group, as the case may be) shall interpret and/or apply any provision of
applicable law or any corporate governance document relating to indemnification
(including advancement of expenses) with respect to the Executive in a manner
consistent with how such provisions are interpreted and applied by the Company
(or the relevant member of the Company Group) to then active executive officers
of the Company or of the relevant member of the Company Group. The Executive
shall be covered under the Company’s directors’ and officers’ liability
insurance policies in effect from time to time on the same basis that other
former directors and officers are covered.

5. Legal Matters.

5.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without giving effect
to the conflicts of laws principles thereof that would direct the application of
the laws of any other jurisdiction.

5.2 Arbitration. Except with respect to the Company’s rights to injunctive
relief for matters arising under Section 3 of this Agreement, any disputes,
claims or controversies arising under, out of, or in connection with this
Agreement (including, without limitation, whether any such disputes, claims or
controversies have been brought in bad faith) shall be settled exclusively by
arbitration in Charlotte, North Carolina in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect;
provided, however, that the Company may invoke the American Arbitration
Association’s Optional Rules for Emergency Measures of Protection. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

5.3 Notice of Claims. The Executive agrees to promptly notify the Company of any
claims made against the Executive in the Executive’s capacity as a former
director or officer/employee of the Company or any other member of the Company
Group, provided that, if the Company or a member of the Company Group is, along
with the Executive, also a named party to any such claim, the Executive shall
have no liability to the Company for a delay or failure in providing notice of
such claim.

6. Miscellaneous.

6.1 Successors. Except as otherwise expressly provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors, heirs (in the case of

 

5



--------------------------------------------------------------------------------

the Executive) or assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place (provided that such assumption need not be express and may occur by
operation of law). As used in this Agreement, “Company” shall mean the Company
as defined above and any successor to its business and/or assets which by reason
hereof assumes and agrees to perform this Agreement by operation of law or
otherwise. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, with respect to any payments, entitlements or
benefits payable or due hereunder, references in this Agreement to the Executive
shall be deemed to refer, where appropriate, to the Executive’s legal
representatives or the Executive’s beneficiary or beneficiaries.

6.2 No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
under this Agreement. There shall be no offset by the Company or any other
member of the Company Group against the Executive’s entitlements under this
Agreement for any compensation or other amounts that the Executive earns from
subsequent employment or engagement of the Executive’s services nor on account
of any claim that the Company or any other member of the Company Group may have
against the Executive. In no event shall the Company or any other member of the
Company Group have a right of offset against any account that the Executive
maintains with the Company or any member of the Company Group, including on
account of any claims arising under this Agreement; provided, however, that
nothing in this Agreement shall preclude the Company from enforcing any award
obtained in its favor in accordance with Section 5.2 hereof against any account
or other assets of the Executive maintained with or held by the Company or any
other member of the Company Group.

6.3 Notices. For the purpose of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
sent by messenger, overnight courier (provided in each case confirmation of
receipt is obtained), certified or registered mail, postage prepaid and return
receipt requested or by facsimile transmission to the parties at their
respective addresses and fax numbers set forth below or to such other address or
fax number as to which notice is given.

 

If to the Executive:

     to the Executive’s home address as indicated on the Company’s records

with a copy to:

    

Joseph E. Bachelder, Esq.

Law Offices of Joseph E. Bachelder, LLP

780 Third Avenue, 29th Floor

New York, NY 10017

Fax: (212) 319-3070

If to the Company:

    

Wachovia Corporation

301 South College Street

Charlotte, North Carolina

Attention: Chairman

Fax: (704) 374-3425

with a copy to:

    

Wachovia Corporation

301 South College Street

Charlotte, North Carolina

Attention: General Counsel

 

6



--------------------------------------------------------------------------------

     Fax: (704) 374-6840

Notices, demands and other communications shall be deemed given on delivery
thereof.

6.4 Entire Agreement. Any document produced in the course of negotiating the
terms of this Agreement shall not be deemed to constitute a part of this
Agreement and shall not be used to interpret the terms of this Agreement or the
intent of the parties hereto. Neither party is relying upon any representation,
understanding, undertaking or agreement not set forth in this Agreement, and
each party expressly disclaims any reliance on any such representation,
understanding, undertaking or agreement. In the event there is a conflict
between any provision of this Agreement and any provision of any Equity Plan,
Benefit Plan or other agreement, plan, policy or program of the Company or any
other member of the Company Group, the provisions of this Agreement shall
control.

6.5 Representations of the Company. The Company represents and warrants to the
Executive that, except as would not impair the Company’s ability to perform its
obligations hereunder and Executive’s ability to enforce such performance:
(i) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved on behalf of the Company by its Board (or an appropriate
committee thereof) including by the affirmative vote of a majority of such Board
(or committee) specifically directing that the Executive’s termination of
employment be treated as a retirement for all purposes) and that all corporate
action required to be taken by the Company for the execution, delivery and
performance of this Agreement has been duly and effectively taken; (ii) the
authorized person signing this Agreement on behalf of the Company is duly
authorized to do so; (iii) the execution, delivery and performance of this
Agreement by the Company does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document to
which the Company is a party or by which it is bound; and (iv) upon execution
and delivery of this Agreement by the parties, it shall be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

6.6 Representations of the Executive. Executive represents and warrants to the
Company that the Executive has read carefully and fully understands the terms of
this Agreement, and that Executive has been advised to consult with an attorney
and has availed himself of the opportunity to consult with an attorney prior to
signing this Agreement. Executive acknowledges and agrees that the Executive is
executing this Agreement willingly, voluntarily and knowingly, of the
Executive’s own free will, in exchange for the payments and benefits described
in Section 2 of this Agreement, and that the Executive has not relied on any
representations, promises or agreements of any kind made to the Executive in
connection with the Executive’s decision to accept the terms of this Agreement,
other than those set forth in this Agreement. Executive will not receive any
payments or benefits under this Agreement until the seven (7) day Revocation
Period provided for under the General Release has passed, and then, only if the
Executive has not revoked the General Release.

6.7 Amendment; Waiver. This Agreement may not be amended except by mutual
written agreement of the Executive and an officer of the Company expressly
authorized to enter into such amendment by the Board. No waiver by any party to
this Agreement at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Any waiver to be effective must
be in writing and signed by the party against whom it is being enforced.

6.8 Tax Matters.

 

7



--------------------------------------------------------------------------------

6.8.1 The payment of any amount pursuant to this Agreement shall be subject to
all applicable withholding and payroll taxes and other applicable deductions
consistent with past practice, including, without limitation, deductions for
payments or benefits provided prior to the Retirement Date and deductions
required under the Company’s employee benefit plans, if any.

6.8.2 Notwithstanding any provision to the contrary in this Agreement or in any
of the Equity Plans or Benefit Plans referred to in Section 2.2 and 2.3 hereof
(each, a “Plan”), any payment otherwise required to be made to the Executive
under any Plan on account of the Executive’s “separation from service”, within
the meaning of the Section 409A Rules (as defined below), to the extent such
payment (after taking into account all exclusions applicable to such payment
under the Section 409A Rules) is properly treated as deferred compensation
subject to the Section 409A Rules, shall not be made until the first business
day after (i) the expiration of six (6) months from the date of the Executive’s
separation from service, or (ii) if earlier, the date of the Executive’s death
(the “Delayed Payment Date”). On the Delayed Payment Date, there shall be paid
to the Executive or, if the Executive has died, the Executive’s estate, in a
single cash lump sum, an amount equal to aggregate amount of the payments
delayed pursuant to the preceding sentence. In the case of each Plan under which
the Executive is entitled to receive amounts treated as deferred compensation
subject to the Section 409A Rules and which provides for payment of such amounts
in the form of “a series of installment payments”, as defined in Treas. Reg.
§1.409A-2(b)(iii), (A) the Executive’s right to receive such payments shall be
treated as a right to receive a series of separate payments under Treas. Reg.
§1.409A-2(b)(iii), and (B) to the extent such Plan does not already so provide,
it is hereby amended to so provide, with respect to amounts payable to the
Executive thereunder. For purposes of this Section 6.8.2, the “Section 409A
Rules” shall mean Section 409A of the Code, the regulations issued thereunder,
and all notices, rulings and other guidance issued by the Internal Revenue
Service interpreting same. Notwithstanding the foregoing, the Executive shall be
solely responsible, and the Company and Company Group shall have no liability,
for any taxes, acceleration of taxes, interest or penalties arising under the
Section 409A Rules.

6.9 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

6.10 Construction. The Executive and the Company have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Executive and the Company, and no presumption or
burden of proof shall arise favoring or disfavoring either of them by virtue of
the authorship of any of the provisions of this Agreement.

6.11 Counterparts. This Agreement may be executed in one or more counterparts,
including by fax or PDF, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

6.12 Certain Defined Terms. For purposes of this Agreement, except as may
otherwise be explicitly provided herein, the following definitions shall apply:
(i) a “subsidiary” of an entity means any entity 50% or more of the equity or
voting power of which is owned by such other entity; and (ii) an “affiliate” of
an entity means an entity, other than a subsidiary of such other entity, that,
directly or indirectly, controls, is controlled by, or is under common control
with, such other entity.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year indicated below.

 

WACHOVIA CORPORATION

By:

 

/s/ Shannon W. McFayden

Name:

  Shannon W. McFayden

Title:

  Senior Executive Vice President

EXECUTIVE

/s/ G. Kennedy Thompson



--------------------------------------------------------------------------------

Exhibit 2.2 –OUTSTANDING OPTIONS AND RESTRICTED SHARES

Outstanding Stock Options and Restricted Stock Grants

 

Date of Grant

   Expiration
Date    Type    Grant Price    Shares
Outstanding 4/20/1999    4/20/2009    Stock option    $ 54.9375    35,000
1/3/2000    1/3/2010    Stock option    $ 31.5625    198,900 10/17/2000   
10/17/2010    Stock option    $ 27.5625    279,000 1/4/2001    1/4/2011    Stock
option    $ 31.0625    250,000 4/17/2001    4/17/2011    Stock option    $
30.4000    500,000 7/31/2001    7/31/2011    Stock option    $ 34.9200   
348,800 4/16/2002    4/16/2012    Stock option    $ 37.9800    678,120 4/22/2003
   4/22/2013    Stock option    $ 37.4300    593,724 4/19/2004    4/19/2014   
Stock option    $ 44.6500    419,048 4/18/2005    4/18/2015    Stock option    $
50.3800    418,864 3/31/2006    3/31/2016    Stock option    $ 56.0500   
548,238 2/20/2007    2/20/2017    Stock option    $ 58.3600    211,641 2/19/2008
   2/19/2018    Stock option    $ 41.0000    537,719 2/19/2008    2/19/2018   
Stock option    $ 48.0000    627,339 2/19/2008    2/19/2018    Stock option    $
33.7900    328,498 4/19/2004       Restricted Stock       22,628 4/18/2005      
Restricted Stock       45,244 3/31/2006       Restricted Stock       67,284
2/20/2007       Restricted Stock       169,313 Total             6,279,360



--------------------------------------------------------------------------------

Exhibit 2.6 – GENERAL RELEASE

In exchange for the payments and benefits set forth in the retirement agreement
between Wachovia Corporation (the “Company”) and me dated June 1, 2008 (the
“Retirement Agreement”), and to be provided following the Effective Date (as
defined below) of this General Release and subject to the terms of the
Retirement Agreement, and my execution (without revocation) and delivery of this
General Release on or after the Resignation Date (as defined in the Retirement
Agreement):

1. (a) On behalf of myself, my agents, assignees, attorneys, heirs, executors,
and administrators, I hereby release Wachovia Corporation and its predecessors,
successors and assigns, its and their current and former parents, affiliates,
subsidiaries, divisions and joint ventures (individually and collectively,
“Wachovia”); and all of their current and former officers, directors, employees,
and agents, in their capacity as Wachovia representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Company
(individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act, or omission. This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this General Release.

(b) This General Release includes a release of all rights and Claims under, as
amended, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act of 1990, the Occupational Safety and Health Act
of 1970, the Worker Adjustment and Retraining Notification Act of 1989 and the
Sarbanes-Oxley Act of 2002, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. I
specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.

(c) This General Release also includes a release of any Claims for breach of
contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit claims including without limitation Claims concerning
salary, bonus, and any award(s), grant(s), or purchase(s) under any equity and
incentive compensation plan or program, and separation pay under the Severance
Plan (as defined in the Agreement).

(d) In addition, I am waiving my right to pursue any Claims against the Company
and Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include) (i) my
rights with respect to the enforcement of the Retirement Agreement, including
the right to receive the payments, benefits and indemnifications specified in
the Retirement Agreement; (ii) my rights to the vested benefits (including to
reimbursement of expenses) I may have, if any, under any Company employee
benefit plans and programs; (iii) any claim arising after the Effective Date of
this General Release; and (iv) my rights in respect of any checking, savings,
investment and similar accounts with the Company’s banking affiliates.



--------------------------------------------------------------------------------

2. I acknowledge that I have had at least 21 calendar days from the date of
delivery of the Retirement Agreement to consider the terms of the Retirement
Agreement and this General Release, that I have been advised to consult with an
attorney regarding the terms of this General Release prior to executing it, that
I fully understand all of the terms and conditions of this General Release, that
I understand that nothing contained herein contains a waiver of claims arising
after the date of execution of this General Release, and I am entering into this
General Release knowingly, voluntarily and of my own free will. I further
understand that my failure to sign this General Release and return such signed
General Release to the General Counsel, Wachovia Corporation, 301 South College
Street, Charlotte, North Carolina 28288 by 5:00 pm on the 22nd day after the
Resignation Date will render me ineligible for the payments and benefits
described herein and in the Agreement.

3. I understand that once I sign and return this General Release to the General
Counsel of Wachovia, I have 7 calendar days to revoke it. I may do so by
delivering to the General Counsel, Wachovia Corporation, 301 South College
Street, Charlotte, North Carolina 28288 written notice of my revocation within
the 7-day revocation period (the “Revocation Period”). This General Release will
become effective on the 8th day after I sign and return it to the General
Counsel of Wachovia (“Effective Date”); provided that I have not revoked it
during the Revocation Period.

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.

I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.

Dated: June 1, 2008

 

/s/ G. Kennedy Thompson

G. KENNEDY THOMPSON

 

2